DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 07-11-2022, Harold C. Moore requested an extension of time for ONE MONTH(S) and authorized the Director to charge Deposit Account No. 13-0014 the required fee of $110 (small entity) for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 6, line 1, change “bland” to --blank--;
Claim 16, last line, before “.” insert --; and wherein the folded blank defines a rectangular folded blank with at least one chamfered corner--;
Cancel claim 17;
Cancel claim 18;
Add the following new claims:
20. (New) The folded blank of claim 16, wherein the at least one chamfered corner defines a chamfer in each of the first gusset and the first side panel.
21. (New) The folded blank of claim 16, wherein the rectangular folded blank has at least two diametrically opposed chamfered corners.
22. (New) The folded blank of claim 16, wherein the rectangular folded blank has four chamfered corners.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or suggest the folded blank as claimed in detail, specifically the following: the first gusset having a first surface disposed adjacent to and coupled to the first side panel by a connector disposed at a location away from the first fold line.
Regarding claim 8, see the Office action dated 03-22-2022, paragraphs 16-19.
Claim 16 was amended to include the allowable subject matter of previously objected (now canceled) claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677